Citation Nr: 1223296	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Board remanded the matter for further development.  Further action to ensure compliance with the Board's remand is required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the remand in January 2011, the Board asked the Veteran either to submit or to authorize VA to obtain on his behalf any pertinent private medical records before 2006.  The Board then directed that the Veteran be afforded a VA examination after the completion of the evidentiary development.  

The record shows that the VA examination was conducted in January 2011.  Contemporaneous with the VA examination in January 2011, the Veteran authorized VA to obtain private medical records, which were received in June and in August 2011.  The private medical records included relevant evidence on the claims of service connection, which were obviously not available to the VA examiner in January 20011.  




As the additional evidence must be considered, further development under the duty to assist is needed to ensure that the Board's decision is a fully informed one. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA audiologist to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current bilateral hearing loss disability or separately, right ear or left ear hearing loss, or tinnitus or both hearing loss, including separate right ear or left ear hearing loss, and tinnitus are related either to an in-service:

a).  Left ear infection in December 1966; or, 

b).  To the Veteran's noise exposure in his duties as a military policeman. 

In formulating the opinion, the VA examiner is to explain the clinical significance that: 

On the separation examination there was a 25 decibel threshold at 500 Hertz and an upward shift of 15 decibels at 4000 Hertz, apparently in each ear, but surely in one ear, when the test results are converted from ASA units to ISO units.  





Also, the VA examiner is asked to explain the clinical significance of:

The single episode of otitis externa and serous otitis media in the left ear in service;

After service the evidence of recurrent left ear infections, documented in private medical records, from 1972 to 1975, from 1990 to 1992, and from 2001 to 2008; 

After service in April 2008, the Veteran had a tube inserted in the left ear for Eustachian tube dysfunction and chronic left ear otitis media; and, 

After service on VA examination in July 2008, diagnoses of mixed hearing loss in the left ear and sensorineural hearing loss in the right ear.

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, when either an ear infection in service or the findings on the audiogram on separation examination, singularly or jointly, are not more likely than any other to cause the Veteran's current bilateral hearing loss disability, including each ear separately, or tinnitus or both.




And that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

2.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


